Title: André Thoüin to Thomas Jefferson, 15 April 1817
From: Thoüin, André
To: Jefferson, Thomas


          
            Monsieur et l’une des Patriarches de La liberté Americaine,
             Paris le 15 Avril 1817.
          
          J’ai l’honneur de vous anoncer que j’ai remis mon faible tribut annuel au Capitaine Chazal, de Charleston, dont le navire etait en chargement au havre de grace et Se proposait d’en partir pour retourner dans Sa patrie vers la fin de février dernier. Il est composé d’une centaine d’especes de graines de vegetaux utiles et agréables renfermées dans une petite caisse à votre adresse. Je desire que cet assortiment vous Soit parvenu et qu’il vous reusisse bien.
          Il me parait que les Etablissemens Scientifiques ainsi que les Societes liberales Se multiplient dans votre chere Patrie et que les Sciences y font de rapides progrès. C’est vous, Monsieur,  qu’il y avéz donné cette Salutaire impulsion. Ne Serait-il pas tems de S’occuper, actuellement, que l’amerique Se peuple considerablement, d’Etablir de bonnes Ecoles d’Economie rurale et domestique, à l’Instar de celle formée par M. de fellemberg, en Suisse; les quelles en presentant des modeles de toutes les cultures utiles à etablir en amerique,  offriraient encore des fabriques, des Usines perfectionees ainsi que des outils, ustenciles, machines et Substances propres à l’exploitation des fermes, Metairies et autres biens ruraux? Il me Semble que le moment est favorable pour mêttre un tel projet en execution et que Si l’on attend plus tard il Sera plus difficile de l’executer. Mais ce n’est pas a moi a dire ce qui convient le mieux à votre patrie. elle a en vous, Monsieur, un Juge bien plus éclairé Sur Ses veritables interêts et Sur les moyens de les remplir.
          J’ai appris avec une  vive Satisfaction qu’on etait enfin parvenu à cultiver la vigne avec Succès, Sur les côteaux bordés par l’ohio. C’est vraiment un tresor pour L’amerique qui vaut beaucoup plus que les mines d’or du Perou. En occupant a Sa culture une population nombreuse elle retiendra dans le pays les Sommes considerables qui en Sortes pour L’acquisition de cette utile liqueur. Mais il faudrait trouver les moyen d’empecher ce qui arrive en Europe dans tous les pays de Vignoble. C’est que les habitans y Sont pauvres et presque tous malheureux deformés dans leur physique et affectés pour la plupart de maladies qui abregent leur carière,  comparativement aux Cultivateurs de grains. Ses accidens Sont occasionnés par L’Irregularite des recoltes, par la nature du Travail et plus encore par la forme des outils dont ils Se Servent pour cultiver la vigne. Il est je crois des moyens de remedier en grande partie à tous ces malheurs. l’Etablissement de caisses d’assurances, d’une part ensuite l’emploi d’outils a long manche d’un autre part ou même celui de petites charrues Substituée a la houe remplirait ces buts, en beaucoup de circonstances. Quelques essais qui été faits ici Semblent prouver la verite de ces assertions.
          Pardon, Monsieur, de vous entretenir Si long tems, mais je n’ai pû resister au plaisir de vous parler de votre chere  Patrie; Sur la quel la plupart des habitans de cette vieille Europe ont les yeux fixés, les uns par Jalousie les autres par L’envie de S’y rendre et de L’habiter. Aussi les gouvernants ne manquent-ils pas d’en faire dire beaucoup de mal par leurs journeaux mais cela ne fait rien aux personnes qui Savent les entendre;  au contraire parce que Sachans qu’ils disent toujours l’opposé de la verite, ils n’ont pas de peine de la reconnoître aux Soins qu’ils prenent pour la cacher.
          Veuilléz je vous prie me Permettre de vous renouveller, l’expression des Sentimens de vénération que vous voue depuis longtems et pour toujours
          
            Monsieur et Vénérable Collegue Et avec les quels je vous prie de recevoir Mon tres respectueux hommage
            Thoüin
          
         
          Editors’ Translation
          
            
              Sir and one of the Patriarchs of American liberty,
               Paris 15 April  1817.
            
            I have the honor to notify you that I have delivered my feeble annual tribute to Captain Chazal, of Charleston, whose ship was being loaded in Le Havre-de-Grâce and who planned on leaving there to return to his country  about the end of this past February. It consists of the seeds of about a hundred species of useful and agreeable plants enclosed in a little crate addressed to you. I hope this assortment has reached you and that it will succeed with you.
            I understand that scientific establishments as well as liberal societies are multiplying in your dear nation, and that the sciences are making rapid progress there. You, Sir, have given them this beneficial impulse. Would it not be time, now that America is becoming considerably populated, to establish good schools of rural and domestic economy, in accord with the example  of the one  created by Mr. von  Fellenberg in Switzerland? These schools, while displaying samples of all the useful crops to be established in America, would also offer models of manufactures and improved factories, as well as tools, utensils, machines, and substances specific to the cultivation of farms, tenant farms, and other rural properties. It seems to me that the time is right to implement such a project and that, if we wait until later, its execution will be more difficult. But it is not for me to say what best suits your country. In you, Sir, it has a much more enlightened judge of its true interests and the means of achieving them.
            I learned with much satisfaction that vineyards have finally been successfully cultivated on the banks of the Ohio River. They are  really a treasure for America, and are worth much more than the gold mines of Peru. By keeping a large population busy with their cultivation, the country will retain the considerable sums of money that are now leaving it as a result  of importing that useful liqueur. But we will need to find ways to prevent what is happening in all the wine-producing countries of Europe. That is, the inhabitants there are poor; almost all of them are miserable and deformed in their physical appearance; and the majority are suffering from diseases that shorten their careers compared to people who grow grains. Their mishaps are caused by the irregularity of the crops, by the nature of the work, and even more by the shape of the tools they use to cultivate vineyards. I believe that, for the most part, means can be found to remedy these misfortunes. The establishment of insurance funds on the one hand, the use of tools equipped with long handles on the other, or even the substitution of small plows for the hoe, will in many circumstances fulfill these goals. Some attempts that have been made here seem to verify these assertions.
            Forgive me, Sir, for being so long-winded, but I could not resist the pleasure of talking to you about your dear country, on which most of the inhabitants of this old Europe have fixed their eyes, some out of jealousy, others because they desire to go and live there. Those in the government are thus wont  to malign it through their newspapers, but this does not matter to people who know how to interpret them. On the contrary, knowing that they always say the opposite of the truth, people have no trouble recognizing it by the pains taken to hide it.
            Please allow me to renew the expression of the feelings of veneration I have for a long time, and will forever, devote to you
            
              Sir and venerable colleague, and with which I ask you to receive my very respectful homage
              Thoüin
            
          
        